t c memo united_states tax_court jess l miller petitioner v commissioner of internal revenue respondent docket no filed date gerald e wilson for petitioner mindy s meigs for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether distributions petitioner received from an s_corporation exceeded his adjusted_basis in the corporation’s stock unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time he filed his petition jam pharmaceutical inc jam a california corporation was organized on date on date petitioner through his revocable_living_trust acquired all of jam’s stock-- big_number shares of common_stock jam is a calendar_year taxpayer and made valid s_corporation elections for and petitioner was jam’s sole corporate officer and director from the date of organization until when jam was dissolved on date jam’s articles of incorporation were amended to authorize the corporation to issue two classes of stock million shares of class a voting common_stock and million shares of class b nonvoting common_stock petitioner as the sole shareholder and sole corporate officer and director consented to the amended articles of incorporation thereafter petitioner surrendered his big_number shares of common_stock for big_number shares of class a stock issued in two certificates of big_number shares and big_number shares of class b stock a purchase agreement dated date for jam stock was executed by petitioner as seller and his son as buyer the purchase agreement stated that jam had million shares of stock and that this represented all of the shares issued and authorized to be issued the agreement also provided that at closing seller shall sell to buyer big_number shares of the company for a purchase_price per share of dollar_figure the closing date was not identified in the document the purchase agreement also provided that the buyer’s obligation to purchase the shares from the seller was subject_to conditions including that the seller would deliver to buyer his resignation as director and officer of jam on the closing date and that all of the shares of jam would concurrently be sold to buyer on date petitioner’s adjusted_basis in his big_number shares of jam stock was dollar_figure petitioner’s original_basis of dollar_figure plus jam’s accumulated adjustment account balance of dollar_figure as of date petitioner subsequently transferred big_number shares of class a stock and big_number shares of class b stock to his son petitioner’s son did not pay petitioner dollar_figure for the jam stock and petitioner did not resign as director and officer of jam on date petitioner filed a form_709 united_states gift and generation-skipping_transfer_tax return for on the form_709 petitioner reported transfers of jam stock on date to his son as gifts subject_to gift_tax as follows big_number shares of class a stock with petitioner’s adjusted_basis reported as dollar_figure and the value_of_the_gift as dollar_figure and big_number shares of class b stock with petitioner’s adjusted_basis reported as dollar_figure and the value_of_the_gift as dollar_figure a business valuation report dated date for jam was attached to the form_709 that established the fair market values of the shares of stock as of date reported on the return during jam made distributions as follows petitioner petitioner’s son date dollar_figure big_number feb apr apr june sept dec additional distribution big_number total big_number --- big_number big_number --- --- --- dollar_figure big_number big_number big_number big_number big_number on date jam filed a form_1120s u s income_tax return for an s_corporation for and reported ordinary_income of dollar_figure on a schedule_k-1 shareholder’s share of income credits deductions etc attached to the tax_return jam reported that petitioner owned percent of jam’s stock during and that his share of jam’s ordinary_income for was dollar_figure on date the internal_revenue_service irs received an amended form_1120s for from jam that reported a loss of dollar_figure the corresponding amended schedule_k-1 for petitioner reported a loss of dollar_figure percent of jam’s loss jam’s reported loss calculation included interest_income of dollar_figure in the irs examined the amended returns of jam and petitioner and determined that jam had dollar_figure of ordinary_income for and that petitioner’s distributive_share was dollar_figure the irs examiner determined that in petitioner received distributions of dollar_figure from jam that exceeded his basis in the jam stock on date a form_4605 examination changes-- partnerships fiduciaries small_business corporations and interest charge domestic international sales corporations was executed by petitioner’s son as jam’s majority shareholder accepting the irs examiner’s adjustments to jam’s income_property distributions other than dividends sec_179 expense deductions and charitable_contributions among others on date petitioner filed a form_709 reporting gifts for petitioner did not report a gift of jam stock in petitioner’s certified_public_accountant of over years prepared petitioner’ sec_2002 and gift_tax returns petitioner’s personal income_tax return for including his amended_return and the jam tax_return on date the irs sent petitioner a notice_of_deficiency for the irs determined that petitioner’s jam stock basis was dollar_figure after the transfer of percent of his jam stock to his son and accordingly dollar_figure in distributions from jam to petitioner were in excess of his stock basis and taxable as a long-term_capital_gain in the notice the irs adjusted petitioner’s taxable_income resulting in a determined tax_deficiency of dollar_figure opinion the parties agree that the distributions from jam to petitioner totaled dollar_figure but they dispute petitioner’s basis in the jam stock and accordingly whether distributions he received from jam in exceeded his stock basis petitioner has the burden of proving the basis of his jam stock for purposes of determining the amount of gain he must recognize see sec_7491 in his brief petitioner asserts that the burden_of_proof has shifted to respondent under sec_7491 respondent contends that petitioner’s failure to raise this argument at or before trial prejudiced respondent’s ability to present evidence at trial that petitioner did not meet the requirements of sec_7491 we need not address respondent’s concern because petitioner has not shown that he has met the requirements of sec_7491 sec_7491 requires petitioner to introduce credible_evidence with respect to each issue for which he seeks to shift the burden_of_proof petitioner has not satisfied that standard see 116_tc_438 he did not identify each issue for which he is seeking to shift the burden_of_proof or produce credible_evidence relating to the issue that would shift the burden to respondent the testimony of petitioner was vague and in no way explained away the consistent reporting that he had a 5-percent interest in jam in petitioner’ sec_2002 form_709 reported that he gave percent of the jam shares to his son and a 5-percent interest for petitioner was reported on jam’s form_1120s and petitioner’s individual_income_tax_return in any event our conclusions are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure sec_1366 provides that an s_corporation shareholder shall take into account his or her pro_rata share of the s corporation’s items of income loss deduction or credit for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year sec_1367 provides that basis in s_corporation stock is increased by income passed through to the shareholder under sec_1366 and decreased by among other items distributions not includable in the shareholder’s income pursuant to sec_1368 sec_1368 provides that a distribution_of_property made by an s_corporation with respect to its stock to which sec_301 would apply but for this subsection is treated in the manner provided in either sec_1368 or sec_1368 a distribution made by an s_corporation that has no accumulated_earnings_and_profits as of the end of its taxable_year is treated in the manner provided in sec_1368 see sec_1_1368-1 income_tax regs nothing in the record shows that jam had accumulated_earnings_and_profits at the end of thus sec_1368 applies to determine the treatment of distributions for s_corporations without accumulated_earnings_and_profits distributions are not included in a shareholder’s gross_income to the extent that they do not exceed the adjusted_basis of the shareholder’s stock but are applied to reduce basis while any distribution amount in excess of basis is treated as gain from the sale_or_exchange of property sec_1368 for purposes of sec_1368 a distribution is taken into account on the date the corporation makes the distribution regardless of when the distribution is treated as received by the shareholder sec_1_1368-1 income_tax regs the parties agree that petitioner’s jam stock basis was dollar_figure before he transferred percent of his shares to his son on hi sec_2002 form_709 petitioner reported that his adjusted_basis in stock transferred by gift on date was dollar_figure respondent notes that in the notice_of_deficiency petitioner’s adjusted_basis in his remaining big_number shares after the transfer of jam shares to his son was improperly calculated as dollar_figure instead of dollar_figure but respondent does not argue for application of a figure other than dollar_figure petitioner’s 5-percent portion of jam’s taxable_income in was dollar_figure and of jam’s interest_income was dollar_figure the irs used these figures to calculate the determined amount of petitioner’s jam stock basis as dollar_figure dollar_figure dollar_figure dollar_figure respondent contends that distributions of dollar_figure from jam to petitioner were in excess of his basis dollar_figure distributions less dollar_figure basis and should be treated as long- term capital_gain from the sale_or_exchange of property under sec_1368 petitioner first argues that respondent’s determination is incorrect because he did not give the jam stock to his son on date as was reported on hi sec_2002 form_709 but sometime later than that date however he signed the filed form_709 that reported the gift of big_number shares of jam on that date and did not file an amended gift_tax_return the stock certificate stubs identify date as the date that big_number shares of jam were issued to petitioner’s son petitioner contends that these stubs were not valid because they were not executed however he testified at trial that he was not sure whether he ever signed a stock assignment it is well established that a transaction is to be given its tax effect in accord with what actually occurred and not in accord with what might have occurred and that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not 417_us_134 petitioner did not report a gift of jam stock in but in the record including petitioner’ sec_2002 form_709 and the stock certificate stubs shows that petitioner gave big_number shares of jam stock to his son on date petitioner cannot now after learning of the tax consequences disavow what occurred--as reflected in the contemporaneously prepared documents--with respect to his gift of percent of the jam stock to his son see hill v commissioner tcmemo_2010_268 petitioner alternatively argues that he did not actually give jam stock to his son but that there was a part-sale and part-gift transaction with his son he contends on brief that the purchase_price of dollar_figure identified in the purchase agreement should be considered as paid through the additional distributions that he received from jam in the record does not show that a sale of the jam stock partial or otherwise occurred as outlined in the signed purported purchase agreement the purchase agreement terms do not reflect jam’s date amended articles of incorporation authorizing million shares each of class a and of class b stock jam issued a total of big_number shares of stock to petitioner--not million shares as the purchase agreement terms indicate petitioner testified that his son did not pay the purchase_price as identified in the purchase agreement further the purchase agreement provided that petitioner would deliver his resignation as director and officer of jam to his son on the closing date with no closing date identified petitioner did not do so moreover petitioner did not report a sale of jam stock on hi sec_2002 or tax_return petitioner has not shown that the jam stock transfer to his son was a part-sale and part- gift transaction for a corporation to qualify as an s_corporation it must have only one class of stock sec_1361 b d the parties do not argue that disproportionate distributions from jam created a second class of stock for purposes of sec_1361 petitioner instead argues that because jam made disproportionate distributions and that the distributions did not create a second class of stock for purposes of sec_1361 upon examination that the disproportionate distributions should be recharacterized petitioner contends that the disproportionate distributions during varied because jam’s shareholders changed during that year and that accordingly the effective date of the transfers of jam stock from petitioner to his son should be treated as occurring after the disproportionate distributions sec_1_1361-1 income_tax regs provides in part although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances petitioner contends that because the parties agree that jam was an s_corporation in and it cannot be argued that the one-class-of-stock rules have been violated and thus the disproportionate distributions in should be given appropriate tax effect in accordance with the facts and circumstances see sec_1_1361-1 income_tax regs petitioner does not directly argue that the character of the disproportionate distributions should change to give them proper tax effect but asserts that recharacterization should apply to treat the effective date of the transfers of jam stock from petitioner to his son as occurring after the disproportionate distributions petitioner relies on an example in the regulations under sec_1361 that addresses whether an s_corporation with distributions that differ in timing should be treated as having more than one class of stock see sec_1_1361-1 example income_tax regs in the example an s_corporation with two equal shareholders entitled to equal distributions under the s corporation’s bylaws distributes an amount to one shareholder in the current_year and an equal amount to the other shareholder the following year with circumstances that indicate the difference in timing did not occur because of a binding agreement relating to distribution or liquidation proceeds id the example explains that the difference in timing of the distributions to the shareholders does not cause the s_corporation to be treated as having more than one class of stock id petitioner has not offered evidence to show whether jam made corrective distributions nor has he asserted that the character of the distributions should change to give them appropriate tax effect he instead contends that the effective date of the transfer of stock should be recognized as occurring after the disproportionate distributions implying somewhat obscurely that the logic of the example he cites supports his position the example terms do not address an effective date recharacterization when disproportionate distributions are made to a valid s_corporation with one class of stock but explain that distributions that are different in timing may be equalized within a period of time to avoid violating the one-class-of-stock provision see id petitioner’s argument for recharacterization is not supported by the facts and circumstances we conclude that on date petitioner made a gift of big_number shares of jam stock to his son leaving petitioner with a 5-percent interest in jam with an adjusted_basis of dollar_figure accordingly in petitioner received distributions from jam in excess of his jam stock basis resulting in a long- term capital_gain to petitioner all arguments of the parties have been considered to the extent not addressed they are without merit or moot for the reasons stated herein for respondent decision will be entered
